Order entered August 22, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00277-CR

                              MARIA CEGUDA PEREZ, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                  On Appeal from the County Court-Auxiliary Court No. 4B
                                   Dallas County, Texas
                            Trial Court Cause No. TR-12-33781

                                              ORDER
        This appeal is from the trial court’s finding appellant guilty of the Class C misdemeanor

offense of contributing to her child’s truancy and assessing a $120 fine. We have received

correspondence from the trial court stating that there is no reporter’s record. Appellant, who is

representing herself in this appeal, has not filed a brief.

        Accordingly, we ORDER appellant to file her brief by SEPTEMBER 23, 2013. If

appellant’s brief is not filed by the date specified, the Court will order the appeal submitted

without appellant’s brief. See Lott v. State, 874 S.W.2d 687 (Tex. Crim. App. 1994).

        We DIRECT the Clerk to send a copy of this order, by first-class mail, to Maria Ceguda

Perez, 5334 Kiamesha Way, Mesquite, Texas 75150.
       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to the

Dallas County District Attorney’s Office.



                                                 /s/    DAVID EVANS
                                                        JUSTICE